COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


TERRY WAYNE CHILTON AND                         §
CHILTON FINANCIAL SERVICES,                                     No. 08-15-00367-CV
L.P.,                                           §
                                                                   Appeal from the
                              Appellants,       §
V.                                                               260th District Court
                                                §
REX MCCORQUODALE, ANN                                         of Orange County, Texas
MCCORQUODALE, AND KNOX                          §
MCCORQUODALE,                                                    (TC# D-130,258-C)
                                                §
                              Appellees.

                                           JUDGMENT

       The Court has considered this cause on the joint motion to set aside the judgment and

remand to the trial court for rendition of judgment in accordance with the parties’ agreement.

We therefore set aside the judgment without regard to the merits and remand the cause to the

trial court for entry of judgment in accordance with the parties’ agreement. All costs of this

appeal are taxed against the party incurring the same. See TEX.R.APP.P. 42.1(d). This decision

shall be certified below for observance.

       IT IS SO ORDERED THIS 9TH DAY OF DECEMBER, 2016.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.